Order filed February 10, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-14-00993-CV
                                  ____________

                   SAMUEL JOSEPH JACKSON, Appellant

                                        V.

                    PAUL HOUSTON LAVALLE, Appellee


                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-17352

                                   ORDER

      The notice of appeal in this case was filed December 8, 2014. To date, the
filing fee of $195.00 has not been paid. No evidence that appellant has established
indigence has been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the
following order.

      Appellant is ordered to pay the filing fee in the amount of $195.00 to the
Clerk of this court on or before February 25, 2015. See Tex. R. App. P. 5. If
appellant fails to timely pay the filing fee in accordance with this order, the appeal
will be dismissed.

                                       PER CURIAM